NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DENIS OMAR MENDEZ-RUIZ,                         No.    19-73055

                Petitioner,                     Agency No. A094-353-409

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Denis Omar Mendez-Ruiz, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo claims of due process violations in

immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2005). We dismiss in part and deny in part the petition for review.

         Mendez-Ruiz did not meaningfully challenge the agency’s grounds of

removability before the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

         Mendez-Ruiz’s claim that the IJ violated due process by failing to consider

his evidence fails, where the IJ considered the evidence submitted and questioned

Mendez-Ruiz at length about his evidence and arguments. See Vargas-Hernandez

v. Gonzales, 497 F.3d 919, 926-27 (9th Cir. 2007) (“Where an alien is given a full

and fair opportunity to be represented by counsel, prepare an application for []

relief, and to present testimony and other evidence in support of the application, he

or she has been provided with due process.”). Mendez-Ruiz’s claim that the IJ

engaged in “name profiling” appears to be a misunderstanding, not a due process

violation, and, even if such a violation occurred, Mendez-Ruiz has failed to

establish prejudice. See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014).

         Mendez-Ruiz’s motion for a stay of removal is denied as moot.

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   19-73055